Citation Nr: 9934885	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
osteochondritis dissecans of the right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1969 
to June 1972.  

In July 1998, the Board of Veterans' Appeals (Board) remanded 
this case for further evidentiary development.  Following 
attempts to comply with the July 1998 remand instructions, 
the regional office (RO), in October 1999, returned the 
veteran's case to the Board.


REMAND

In the July 1998 remand, the Board noted the veteran's 
complaints of right knee swelling, locking, buckling, pain, 
and limitation of motion as well as his assertions that his 
service-connected right knee disability has limited both his 
daily and employment activities and has caused him to lose 
time from his job.  Additionally, the Board discussed the 
results of the August 1997 VA examination of the veteran's 
right knee which demonstrated the ranges of motion of this 
joint, the ability to ambulate without the assistance of a 
cane (although he was wearing a knee brace), a small amount 
of effusion, slight warmth, minimal erythema, mild tenderness 
on vigorous palpation, and pain on manipulation of the joint.  
X-rays taken of the veteran's right knee at the time of the 
August 1997 evaluation showed degenerative changes involving 
the medial joint compartment, medial tibial plateau, and 
medial femoral condyles.  As the Board stated in the previous 
remand, the examiner diagnosed degenerative joint disease and 
opined that the veteran's knee condition was worsening.  
(Review of the report of the August 1997 VA examination 
indicates that the examiner explained that he felt that the 
veteran's condition was worsening due to his difficulty with 
regular ambulation and with such activities as getting into 
and out of a bath tub and rising from toilets and chairs.)  

Consequently, in July 1998, the Board concluded that, in 
light of these recent examination findings, a remand was 
necessary to determine the extent of the veteran's 
service-connected right knee disability.  In particular, the 
Board explained that separate ratings for this disorder may 
be awarded based upon evidence of limitation of motion of the 
right knee as well as instability of the joint.  See 
VAOPGCPREC 23-97 (July 1997) (stipulating that, because 
limitation of motion and instability as contemplated by 
diagnostic code 5257 do not overlap, separate evaluations for 
these symptoms may be assigned).  See also Esteban v. Brown, 
6 Vet.App. 259, 262 (1994) (in which the United States Court 
of Appeals for Veterans Claims held that a veteran can be 
rated separately for different manifestations of the same 
injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions" and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. § 4.14).  

Furthermore, in acknowledging the veteran's complaints of 
right knee pain, the examination findings of pain on knee 
manipulation and limitation of motion, and the examiner's 
opinion that the veteran's condition was worsening due to his 
difficulty with regular ambulation and with such activities 
as getting into and out of a bath tub and rising from toilets 
and chairs, the Board also concluded in the July 1998 remand 
that an examination of the veteran's right knee must provide 
specific information regarding any functional loss that he 
may experience as a result of pain in this joint.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995) (examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups").  See also Ardison v. Brown, 6 Vet.App. 405, 407 
(1994) and Abernathy v. Principi, 3 Vet.App. 461, 464 (1992).  

Moreover, in noting that the veteran had asserted that he had 
recently received treatment for his right knee, the Board 
also acknowledged that a review of the claims folder 
indicated that a copy of the record of this treatment session 
(as well as copies of any other records of recent pertinent 
treatment) had not been obtained and associated with his 
file.  Consequently, in the July 1998 remand, the Board asked 
the RO to obtain from the veteran information regarding 
recent right knee treatment he had received, including, in 
particular, copies of reports of pertinent treatment he had 
received from the VA Medical Center (VAMC) in Augusta, 
Georgia in May 1998.  

Furthermore, the Board asked that an examiner discuss the 
active and passive ranges of motion of the veteran's right 
knee (including the normal ranges of motion of this joint) 
and any limitation of function of the parts affected by 
limitation of motion.  Additionally, the Board requested that 
the examiner provide explicit responses to specific questions 
concerning functional losses that the veteran may experience 
as a result of his right knee pain.  Also, the Board 
specifically asked that the examiner discuss the presence or 
absence of any other relevant symptomatology, including the 
degree of any instability of the veteran's right knee.  These 
requested opinions are important in light of the veteran's 
complaints of right knee pain, the recent examination 
findings of pain on knee manipulation and limitation of 
motion, and the recent examiner's opinion that the veteran's 
condition has worsened due to his difficulty with regular 
ambulation and with such activities as getting into and out 
of a bath tub and rising from toilets and chairs.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995).  

Further review of the claims folder indicates that, by an 
August 1998 letter, the RO asked the veteran to provide "the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who have treated . . . 
[him] for this condition since   ."  Although the letter did 
not include a specific reference to any right knee treatment 
that the veteran may have recently received at the Augusta 
VAMC, the veteran submitted copies of such relevant treatment 
received from this facility.  Furthermore, the RO obtained 
from the Augusta VAMC copies of right knee treatment that the 
veteran had received from this medical facility.  

In December 1998, the veteran was accorded an examination of 
his right knee.  (According to the instructions forwarded to 
the examiner prior to the evaluation, the RO specifically 
referred him to paragraph 3 of the July 1998 remand in which 
the Board discussed the particular matters to be addressed on 
examination of the veteran's right knee.)  In the report of 
the December 1998 evaluation, the examiner noted his review 
of the veteran's relevant medical records and the veteran's 
current complaints of right knee pain and instability.  
Additionally, the examiner, who explained that the veteran's 
right knee brace was removed for the examination, also noted 
that the evaluation demonstrated the veteran's ability to 
walk with a limp on the right side but without a cane or 
crutch, mild fluctuation of the right knee with moderate 
crepitation of both joints, moderate tenderness of the 
patellar articular surfaces and medial joint line, no medial 
or lateral instability, negative Lachman and McMurray tests 
of both knees, quadriceps muscle circumference of 
44 centimeters, weakness of quadricep muscles when performing 
straight leg raising exercises, no calf tenderness or 
swelling, no neurocirculatory deficit of his extremities, and 
reflexes which were intact and equal.  Active and passive 
ranges of motion of the right knee were from 10 to 
110 degrees in flexion (with normal flexion being zero to 
140 degrees) and -10 degrees in extension (with normal 
extension being zero).  

The examiner diagnosed degenerative joint disease of both 
knees.  Additionally, the examiner described the degenerative 
joint disease in the veteran's knees as moderate to severe.  
The examiner also noted that the veteran will have difficulty 
with walking or standing for greater than 15 to 30 minutes at 
a time and that flare-ups would significantly shorten this 
time (and, in some instances, may not be able to support his 
weight, specifically on his right knee).  The examiner also 
expressed his opinion that the veteran will need total knee 
replacements of both knees in 10 to 15 years, or sooner.  

The Board acknowledges that the examiner who conducted the 
December 1998 examination noted the evaluation findings of 
mild fluctuation of the right knee with moderate crepitation 
of both knees, moderate tenderness of the patellar articular 
surfaces and medial joint line of both knees, active and 
passive limitation of motion of the right knee, and no medial 
or lateral instability of either joint.  Additionally, the 
examiner expressed his opinion that the veteran will have 
difficulty with walking or standing for greater than 15 to 
30 minutes at a time and that flare-ups would significantly 
shorten this time (and, in some instances, may not be able to 
support his weight, specifically on his right knee).  
Significantly, however, the examiner did not address the 
specific questions posed by the Board in the July 1998 remand 
regarding any functional loss that the veteran experiences as 
a result of his service-connected right knee disability.  
Therefore, a second remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary a concomitant duty to ensure compliance with 
the terms of the remand).  See also Ardison v. Brown, 
6 Vet.App. 405, 407 (1994) and Abernathy v. Principi, 
3 Vet.App. 461, 464 (1992).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment for 
the service-connected osteochondritis 
dissecans of his right knee.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  

2(a).  Thereafter, the veteran should be 
accorded a VA orthopedic examination by 
an examiner who has not previously 
examined him to determine the extent of 
the service-connected osteochondritis 
dissecans of his right knee.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
should record pertinent complaints, 
symptoms, and clinical findings and must 
include the active and passive ranges of 
motion (in degrees) of the veteran's 
right knee.  The examiner should also 
discuss the presence or absence of 
instability of the veteran's right knee 
and should describe any instability shown 
in this joint on examination as slight, 
moderate, or severe.  

2(b).  Furthermore, the examiner must 
provide explicit responses to the 
following:  (i) Does the disability cause 
weakened movement, excess fatigability, 
or incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations and their effect on the 
ability of the veteran to perform 
employment; (ii) Whether pain is visibly 
manifested on movement of the joint; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the disorder; 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  All functional losses 
noted as a result of pain, weakness, 
etc., must be equated to additional range 
of motion lost beyond that demonstrated 
clinically.  

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 20 percent for the 
service-connected osteochondritis 
dissecans of the right knee.  In 
adjudicating this rating claim, the RO 
should consider all potentially 
applicable rating criteria.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




